EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350 In connection with the filing of the Annual Report of First Northern Community Bancorp (“Company”) on Form10-K for the year ended December 31, 2010 (“Report”), I, Louise A. Walker, the chief executive officer of the Company, certify pursuant to section 1350 of chapter63 of title 18 of the United States Code, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge, (i)the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Louise A. Walker Louise A. Walker March 21, 2011
